Citation Nr: 1800003	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  14-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include pancreatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army National Guard and has a period of active duty for training (ACDUTRA) from December 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran initially filed a claim of service connection for pancreatitis in January 2009.  A VA examination was scheduled for June 2009; however, it was cancelled because the Veteran was incarcerated until December 2009.  The RO then rescheduled the VA examination for July 2009 and the Veteran failed to report - he was still incarcerated at this point.  In September 2009, the RO issued a rating decision that denied the claim.  In January 2010, after the Veteran was released from incarceration, he contacted the RO and asked for reconsideration of his claims and indicated that he would be able to attend a VA examination.  An examination was scheduled for July 2010 and he attended.  In August 2010, the RO issued a rating decision that denied the claim; the claim was characterized as a request to reopen.  It is from this denial that the appeal followed.  

In consideration of the procedural history outlined above and the fact that new and material evidence in the form of a VA examination was obtained within a year of the initial denial in September 2009, the Board finds that the September 2009 rating decision did not become final.  38 C.F.R. § 3.156(b) (2017).  The claim on appeal is properly characterized as an original claim for service connection.

The Board has also recharacterized the claim as one for a gastrointestinal disorder, to include pancreatitis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his March 2014 substantive appeal (via VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In October 2014, he spoke with the RO via telephone and indicated that he was requesting a videoconference hearing.  The hearing was scheduled for April 2016, and the Veteran was sent proper notice regarding its date, time, and location.  The Veteran failed to appear for this hearing, has not provided good cause for his failure to appear, and has not requested that the hearing be rescheduled.  Accordingly, the Board will proceed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a gastrointestinal disorder, to include pancreatitis.  He contends that this disability had its onset during active service in February 2006, when he was twice hospitalized with symptoms such as abdominal pain, vomiting, nausea, and diarrhea.

The Board notes that the Veteran is already service-connected for a right knee disability stemming from this period of ACDUTRA; thus, veteran status is established for this period of ACDUTRA.  See 38 U.S.C. § 101(2), (24) (2014); see also Hill v. McDonald, 28 Vet. App. 243 (2016) (holding that once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, that status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA).  

The Veteran underwent a VA examination in June 2010.  The examiner diagnosed recurrent abdominal pain of unclear etiology.  The examiner indicated that there was no evidence of acute or chronic pancreatitis by computerized tomography (CT) scan or labs.  The examiner noted that the Veteran has had multiple episodes of the same symptomatology, but the only way to adequately diagnose the condition would be to see the Veteran during such an episode.  Another VA medical opinion was authored in November 2015.  The examiner opined that the evidence of record does not support a diagnosis of acute or chronic pancreatitis.

A review of the medical evidence of record shows that the Veteran's symptomatology has also been diagnosed as gastroenteritis.  See, e.g., VA treatment record (12/21/2010) and St. Joes Regional Medical Center note (7/21/2011).  Remand is required for an addendum opinion to consider the etiology of this diagnosis.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion concerning the etiology of the Veteran's gastrointestinal disease.  If possible, the opinion should be authorized by a gastroenterologist.  The entire claims file, to include a copy of this REMAND, must be reviewed in conjunction with writing the opinion.

The examiner is asked to provide responses to the following:

(A)  Confirm whether the Veteran has a diagnosis of gastroenteritis, or any other current gastrointestinal disorder.

Private medical records from St. Joes Regional Medical Center dated July 2011 should be considered.

(B)  For each diagnosed disorder, and to specifically include gastroenteritis, is it at least as likely as not (a 50 percent or greater probability) that it had its onset in, or is otherwise related to, the Veteran's active service?

A complete rationale must be provided for all opinions expressed.  The rationale should consider the pertinent evidence of record, to include the Veteran's lay statements.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




